Name: 2006/906/EC: Council Decision of 30 November 2006 establishing the position to be adopted on behalf of the Community within the Food Aid Committee as regards the extension of the Food Aid Convention 1999
 Type: Decision
 Subject Matter: cooperation policy;  international affairs;  European construction
 Date Published: 2006-12-09; 2008-12-13

 9.12.2006 EN Official Journal of the European Union L 346/26 COUNCIL DECISION of 30 November 2006 establishing the position to be adopted on behalf of the Community within the Food Aid Committee as regards the extension of the Food Aid Convention 1999 (2006/906/EC) THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, and in particular Article 181 in conjunction with Article 300(2), second subparagraph, thereof, Having regard to the proposal from the Commission, Whereas: (1) The Food Aid Convention 1999 (hereinafter the Convention) was concluded by the Community by Decision 2000/421/EC (1) and extended by decisions of the Food Aid Committee in June 2002, in June 2003 and in June 2005, so as to remain in force until 30 June 2007. (2) A further one year extension of the Convention is in the interest of both the Community and its Member States. Pursuant to Article XXV(b) of the Convention, that extension is conditional upon the remaining in force, for the same period, of the Grains Trade Convention 1995. The Commission, which represents the Community in the Food Aid Committee, should therefore be authorised by a Council Decision to vote in favour of such extension, HAS DECIDED AS FOLLOWS: Sole Article The European Community's position within the Food Aid Committee shall be to vote in favour of the extension of the Food Aid Convention 1999 for a further one year period, on the condition that the Grains Trade Convention 1995 remains in force for the same period. The Commission is hereby authorised to express this position within the Food Aid Committee. Done at Brussels, 30 November 2006. For the Council The President L. HYSSÃ LÃ  (1) OJ L 163, 4.7.2000, p. 37.